AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


J & J Sports Productions, Inc.
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-00681-JAD-NJK
Reyna Hernandez Quintero, individually,
and d/b/a La Tradicion, a/k/a El Tradicion

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that default judgment is hereby entered in favor of plaintiff against defendant as follows:

a. For the Violation of Title 47 U.S.C. § 605(e)(3)(C)(i)(II): $10,000
b. For the Violation of Title 47 U.S.C. § 605(e)(3)(C)(ii): $30,000

Total                                                         $40,000




         February 12, 2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Morrison
                                                             Deputy Clerk
